UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6357


FRED A. SMITH, 201 John Mark Dial Dr. Columbia S.C. 29209,

                    Plaintiff - Appellant,

             v.

JOLEESA JAMES, 1330 Taylor St. Baptist Hospital Columbia S.C. 29201,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of South Carolina, at Rock
Hill. Mary G. Lewis, District Judge. (0:18-cv-00482-MGL)


Submitted: July 26, 2018                                          Decided: July 31, 2018


Before GREGORY, Chief Judge, and FLOYD, Circuit Judge, and HAMILTON, Senior
Circuit Judge.


Dismissed and remanded by unpublished per curiam opinion.


Fred A. Smith, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Fred A. Smith seeks to appeal the district court’s order accepting the

recommendation of the magistrate judge and dismissing his 42 U.S.C. § 1983 (2012)

complaint without prejudice. This court may exercise jurisdiction only over final orders,

28 U.S.C. § 1291 (2012), and certain interlocutory and collateral orders, 28 U.S.C.

§ 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S.

541, 545-46 (1949). The order Smith seeks to appeal is neither a final order nor an

appealable interlocutory or collateral order. Accordingly, we dismiss the appeal for lack

of jurisdiction and remand the case to the district court with instructions to allow Smith to

amend his complaint. Goode v. Cent. Va. Legal Aid Soc’y, Inc., 807 F.3d 619, 623-25

(4th Cir. 2015). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid

the decisional process.



                                                           DISMISSED AND REMANDED




                                             2